IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,809-01


                             EX PARTE TRAVIS REED, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                         CAUSE NO. C-3-W011247-1302271-A
                   IN THE CRIMINAL DISTRICT COURT NUMBER 3
                              OF TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child by contact and sentenced to eight years’ imprisonment. The Second Court of Appeals

affirmed the conviction. Reed v. State, No. 02-14-00444-CR (Tex. App.—Fort Worth Aug. 31, 2016)

(not designated for publication).

        Applicant raises ten grounds alleging ineffective assistance of trial and appellate counsel.

After a live hearing, the trial court signed findings of fact and conclusions of law recommending that
                                                                                                2

relief be denied.

       This Court does not adopt the trial court’s findings and conclusions relating to Ground 8.

Based on the trial court’s other findings of fact and conclusions of law, as well as this Court’s

independent review of the entire record, we deny relief.



Filed: July 3, 2019
Do not publish